Citation Nr: 0427583	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-06 739	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
surgical scar on the left neck.

2.  Entitlement to an initial compensable evaluation for a 
surgical scar on the right index finger.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for surgical scars of 
the left neck and right index finger, both assigned 
noncompensable evaluations.  The veteran appealed the initial 
noncompensable evaluations.  

In his VA Form 9, received in July 2001, the veteran 
requested a hearing before a Veterans Law Judge at the 
Central Office.  In June 2002, VA advised the veteran that a 
hearing had been scheduled in August 2002.  However, the 
evidence of record indicates that the veteran did not appear 
for the scheduled hearing and has not requested that another 
hearing be scheduled on his behalf.  

In September 2002, the Board determined that further 
development was necessary and attempted to undertake such 
development pursuant to the authority granted to the Board by 
38 C.F.R. § 19.9(a)(2) (2003).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F3d 1399 (Fed. Cir. 
2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  Thereafter, in October 2003, the 
Board remanded the case to the RO for further development and 
consideration.  The case has since been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed his 
claims seeking service connection for his left neck and right 
index finger scars, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claims.

2.  A surgical scar on the left side of the neck is not 
visible, asymptomatic and causes no functional impairment.

3.  A right index finger scar is asymptomatic and causes no 
functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a surgical scar on the left side of the neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).

The criteria for an initial compensable evaluation for a 
right index finger scar have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Code 7800 (2003); 67 Fed. Reg. 49,590-99 (July 31, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In May 2001, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A subsequent 
rating decision dated in May 2001 granted service connection 
for surgical scars on the neck and right index finger.  The 
veteran appealed the initial noncompensable evaluations 
assigned the service-connected disabilities.  Therefore, the 
issue on appeal was first raised in a notice of disagreement 
(NOD) submitted in response to VA's notice of its decision on 
a claim for which VA has already notified the claimant of the 
information and evidence necessary to substantiate the claim.  
In this regard, the Board observes that 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003.  
Thus, as the RO already gave the veteran a notice regarding 
the original claims, the Board finds no error in the RO's 
failure to send a subsequent notice as to the newly raised 
claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA examination and treatment records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show he had growths 
removed from his back and right index finger in 1967.  At the 
time of his December 1967 separation examination, he was 
nonsymptomatic.  Examination of his skin was normal.

VA treatment records, dating from May to December 2000, show 
the veteran complained of right hand pain and underwent 
trigger finger release surgery, involving the right ring 
finger, in August 2000.  There is no evidence of any 
complaints, findings, treatment or diagnoses associated with 
his service-connected scar disabilities.  

An April 2001 VA orthopedic examination report notes the 
veteran's history of an excision of a growth from the left 
side of his neck in 1967, with no recurrence.  He complained 
of neck and shoulder pain since the 1967 surgery.  
Examination revealed some neck and shoulder pain on 
manipulation.  The examiner noted that there was no visible 
scar at the site of the excision and no tenderness in the 
area.  There was pain with cervical spine range of motion 
testing.  The diagnoses included removal of unknown 
"growth" in the left neck in 1967 with no recurrence and 
cervical spondylosis.

VA treatment records, dating from January to July 2001, show 
ongoing right hand complaints associated with the trigger 
finger release and subsequently involving both the right ring 
and long fingers.

An April 2004 VA dermatology examination report shows the 
veteran's claims file was reviewed in addition to the 
physical examination.  The report noted that the veteran had 
cysts in the left posterior neck and the palmar surface of 
the right index finger at the metacarpointerphalangeal (MIP) 
joint, excised in 1967.  The right index finger scar was in 
the crease of the palmar surface and quite difficult to see.  
It measured 8 mm x 1 mm.  The scar did not affect the joint.  
The scar on his left posterior inferior neck was not visible.  
There was no pain associated with either scar, or adherence 
to the underlying tissue.  There was no elevation or 
depression of either scar.  The skin was smooth and had 
wrinkles with no loss of the covering of the skin over the 
scar sites or ulceration or breakdown of the skin.  There was 
no underlying soft tissue damage.  There was no inflammation, 
edema or keloid formation.  The scars were not discolored.  
There was no induration or inflexibility of the skin of 
either scar.  There was no limitation of function to either 
area caused by either scar.  There was minimal disfigurement 
of the right index finger scar.  The examiner noted that the 
scars were shallow, superficial and stable.  The diagnosis 
was status post surgical scars with no loss of function and 
no decreased range of motion.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected left 
neck and index finger surgical scars are essentially 
unchanged.  Moreover, the June 2001 statement of the case and 
the June 2004 supplemental statement of the case indicate 
that the RO has considered both the old and new regulations 
in making its determination.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2003).

The medical evidence demonstrates that the veteran does not 
have any current complaints regarding his left neck or right 
index finger surgical scars and does not receive treatment 
for the scars.  There is no evidence that the scars are 
poorly nourished, unstable, or have repeated ulceration, and 
no evidence of pain related to the scars.  The April 2004 VA 
examination shows that the scars are well-healed, 
superficial, stable and that there is no limitation of 
function due to either scar.  Moreover, the neck scar is not 
visible.  Hence, the Board finds that compensable ratings are 
not warranted for a surgical scar of the left neck or a 
surgical scar of the right index finger under Diagnostic 
Codes 7800, 7803, 7804, or 7805, under either the new or old 
rating criteria.

As the preponderance of the evidence is against the claims 
for increased ratings for a left neck surgical scar and a 
right index finger scar, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that, although the veteran has appealed 
initial decisions for his ratings for the left neck and right 
index finger scars, the current disability ratings are 
effective to the day he filed his initial claims.  The 
evidence of record does not indicate that the current 
disability levels are significantly different from those 
during any other period during the veteran's appeal.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations.


ORDER

An initial compensable disability rating for a surgical scar 
of the left neck is denied.  

An initial compensable disability rating for a surgical scar 
of the right index finger is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



